IRWIN, Justice
(concurring specially).
On May 4, 1928, a valid and binding judgment was rendered against Panhandle CoOperative Royalty Company, referred to as Panhandle, foreclosing the mortgage against the mineral interest of Panhandle, and ordering the property to be sold unless the judgment was paid within six months. It was ordered and decreed that from and after such sale and the confirmation thereof, Panhandle, and all persons claiming through or under it, would be barred and foreclosed of any right, title or interest in said property.
In Anderson v. Barr, 178 Okl. 508, 62 P.2d 1242, we held that a mortgage lien on real estate is not merged into a decree of foreclosure, nor is it extinguished by the mere rendition of a decree of foreclosure but it is extinguished only by sale. In the above case we said:
“ * * * in Oklahoma, as in common law, it is the sale and the deed' and these alone that convey the property right, interest, or title of the mortgagee and mortgagor. It is the sale and deed and not the decree that gives to the mortgagee the fruits of his lien. It is the lien that gives to the mortgagee the right to have the specific property sold and the proceeds applied. The decree neither adds nor subtracts from the right; it only aids in the enforcement of it.
“Until the sale and deed nothing has changed; the mortgagor remains the owner of the equity of redemption of fee title, and is entitled to the benefits of the land and the mortgagee is still only a lienor.”
*860Under the above authority, it could not be seriously asserted that Panhandle was divested of any right, title and interest in and to its mineral interest by virtue of the foreclosure judgment of May 4, 1928. It necessarily follows that if Panhandle was divested of its interest it was by virtue of the sale proceedings and not by virtue of the May 4, 1928 foreclosure judgment.
Therefore, the controlling issue is whether the sale proceedings were sufficient to divest Panhandle of its mineral interest.
The Order of Sale issued by the court clerk specified the judgment of April 26, 1928, but did not designate the judgment of May 4, 1928. However, Panhandle was designated as a defendant with all the other defendants.
The Notice of Sheriff’s Sale specified the judgment of April 26, 1928, and not the judgment of May 4, 1928. The Return of Sheriff and Order Confirming Sale did not designate the judgment of April 26, 1928, or the judgment of May 4, 1928. The Sheriff’s Deed specified the judgment of April 26, 1928, and Panhandle was designated a party defendant in the foreclosure action against whom a judgment was recovered.
In Dixon v. Peacock, 43 Okl. 87, 141 P. 429, a judgment was rendered on March 26, 1910, in favor of Sarah Jacobs, Guardian of John Holmes and Bennie Holmes, Minors. An execution was issued which recited that “ * * * Sarah Jacobs on the 25th of March, 1910, obtained a judgment * In discussing the contention that the execution was void, in that the judgment was in favor of Sarah Jacobs, guardian, when the execution ran in favor of Sarah Jacobs as an individual, we said, “ * * * taking the execution as a whole, it sufficiently followed the judgment and identified the party plaintiff as the party to the judgment, and it is valid against a collateral attack. * * * ” We further said that no doubt a motion to correct the execution would have been sustained by the court, or had a motion been made to quash and recall the same, it perhaps would have been adjudged well taken; but such an irregularity, after the property had been sold under execution and return of the proceedings thereof filed by the sheriff and confirmed by a judgment of the district court, are valid against a collateral attack. The discrepancy in dates was not challenged.
In McLain Land and Investment Company v. Kelly, 11 Okl. 26, 66 P. 282, the Supreme Court in construing Section 472 of the Statutes of 1893, which has not been materially amended in so far as pertinent to this appeal (see Title 12 O.S.1961, Sec. 764) held that the statute does not require the officer to include in his notice of the time and place of sale, the names of either the plaintiff or the defendant as it is of no importance to the public whether the execution debtor was named or not in the notice of sale. We said the statute nowhere prescribes that the name of the judgment debt- or shall be inserted in the advertisement or that the omission of his name shall constitute an error for which the sale may be set aside or invalidated, and in the absence of such statute requiring it, a sale will not be vitiated by the failure of the notice to set out the names of the parties.
Neither the present statutory provision (Sec. 764, supra) nor the statute in effect when the sale proceedings in the instant action were had require that the date the judgment was rendered be inserted in the notice of sale.
In Berke v. Home Owners’ Loan Corporation, 192 Okl. 124, 134 P.2d 346, we held:
“The court will not set aside a foreclosure sale for an irregularity consisting of offering and selling the property in a mode different from that prescribed in; the decree unless the party applying to have the same set aside shows some real or substantial injury to his rights.”
In Smith, Gdn. v. Curry, 155 Okl. 235, 9 P.2d 19, we held:
“It is not required, on motion for confirmation, to look into the judgment or execution further than is necessary to *861determine whether the officer has properly performed his duty under the writs nor permitted to decide upon the legality of either. The order of confirmation is an adjudication merely that the proceedings of the officer as they appear of record are regular, and a direction to the sheriff to complete the sale. If the execution is irregular or unauthorized by law, the defendant has his remedy by motion to set it aside, or, if it is void, by controverting the title made under it.”
In Johnson v. Bearden Plumbing & Heating Co., 180 Okl. 586, 71 P.2d 715, we said:
“ * * * a reading of the cases annotated under section 456, O.S.1931, and 12 Okl.St.Ann. § 765, notes 41-53, discloses that it is not mere irregularities which render the proceeding voidable, but steps omitted or defectively performed which are deemed material to the jurisdiction of the court to proceed, which render the proceeding void that justify vacating an order of confirmation.”
30A Am.Jur., Judicial Sales, Sec. 140, p. 982, states that an order confirming or refusing to confirm a judicial sale is a final and conclusive judgment, with the same force and effect as any other final adjudication of a court of competent jurisdiction, determining, until set aside, the rights of all parties, and concluding as by a judicial decree all matters involved in the scope of the proceeding, including those which the court might have been called upon to decide had the parties chosen to bring them forward as objection to the confirmation. Sec. 142, of 30A Am.Jur., supra, states that since it has the effect of a final conclusive judgment, a final order of confirmation cures all irregularities and errors in the decree and the proceedings under it, which are not of a jurisdictional nature. See also 1 A.L.R., p. 1431, which discusses grounds for collateral attack on judicial and execution sales.
: Without considering the applicability of the Statute of Limitations (see Title 12 O.S. 1961, Sec. 93), I am of the opinion that the sale proceedings in the instant action divested Panhandle of its mineral interest. I therefore concur specially in the opinion promulgated by a majority of my associates.
I am authorized to state that WILLIAMS and BERRY, JJ., concur in the views herein expressed.